     Case 5:19-cv-02158-PSG-KK Document 29-1 Filed 07/29/20 Page 1 of 4 Page ID #:459




 1     Eric A. Panitz (SBN 243877)
       PANITZ LAW GROUP APC
       18000 Studebaker Road, Suite 700
 2     Cerritos, CA 90703
       (562) 924-7800 Phone
 3     (562) 924-7801 Fax
       eric@panitzlaw.com
 4

 5     Attorneys for Plaintiff
       ALEJANDRO ROMERO
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
       ALEJANDRO ROMERO, on his own                    Case No. 5:19-cv-02158 PSG (KKx)
11     behalf and on behalf of all other persons
       similarly situated,                             PLAINTIFF ALEJANDRO
12                                                     ROMERO’S REPRESENTATION
                                                       STATEMENT
                        Plaintiff,
13

14                         vs.

15     WATKINS AND SHEPARD
       TRUCKING, INC., a Montana
16     corporation, SCHNEIDER NATIONAL
       CARRIERS, INC., a Nevada
17
       corporation, and DOES 1 through 100,
18     inclusive,
                      Defendants.
19

20

21

22

23
                                 REPRESENTATION STATEMENT
                                                   i
     Case 5:19-cv-02158-PSG-KK Document 29-1 Filed 07/29/20 Page 2 of 4 Page ID #:460




 1     The undersigned represents ALEJANDRO ROMERO plaintiff and appellant in
 2     this matter and no other party. The following is a list of all of the parties to the
 3
       action and the information regarding their counsel. See F.R.A.P. 12(b); see also
 4
       Ninth Circuit Rule 3-2(b).
 5
       Plaintiff and Appellant ALEJANDRO ROMERO:
 6

 7     Eric A. Panitz (SBN 243877)
       PANITZ LAW GROUP APC
 8     18000 Studebaker Road, Suite 700
 9
       Cerritos, CA 90703
       (562) 924-7800 Phone
10     (562) 924-7801 Fax
11
       eric@panitzlaw.com

12
       Defendants WATKINS AND SHEPARD TRUCKING, INC., and
13
       SCHNEIDER NATIONAL CARRIERS, INC.:
14

15     Ashley R Li
       Lindsay Larsen Ryan
16     Matthew Charles Kane
17     Sabrina A Beldner
       MCGUIRE WOODS LLP
18     1800 Century Park East
19     8th Floor
       Los Angeles, CA 90067-1501
20     Tel.: (310) 315-8200
21     Fax: (310) 315-8210
       ///
22

23
                                    REPRESENTATION STATEMENT
                                                   1
     Case 5:19-cv-02158-PSG-KK Document 29-1 Filed 07/29/20 Page 3 of 4 Page ID #:461




 1     Dated: July 29, 2020         PANITZ LAW GROUP APC
 2

 3
                                    By: _____________________
                                    ERIC A. PANITZ
 4                                  Attorneys for Plaintiff
                                    ALEJANDRO ROMERO
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                              REPRESENTATION STATEMENT
                                            2
     Case 5:19-cv-02158-PSG-KK Document 29-1 Filed 07/29/20 Page 4 of 4 Page ID #:462




 1                               CERTIFICATE OF SERVICE
 2            I, Eric A. Panitz, an employee in the County of Los Angeles, certify that on
 3
       July 29, 2020, caused a true and correct copies of the foregoing be filed with the
       Clerk of the Court by using the CM/ECF system, which will send a notice of
 4     electronic filing to the following counsel who has registered for receipt of
       document(s)filed in this matter:
 5
       PLAINTIFF ALEJANDRO ROMERO’S REPRESENTATION STATEMENT
 6

 7
       Counsel for Defendants:
 8
       Sabrina A. Beldner
 9     Amy. E. Beverlin
       Ashley R. Li
10     Matthew C. Kane
       McGuireWoods LLP
11
       1800 Century Park East 8th Floor
12     Los Angeles, CA 90067
       Phone: (310) 315-8200
13     Fax: (310)315-8210
       sbeldner@mcguirewoods.com
14     abeverlin@mcguirewoods.com
       ali@mcguirewoods.com
15
       mkane@mcguirewoods.com
16

17
       Dated: July 29, 2020                        PANITZ LAW GROUP APC
18

19

20
                                                   ERIC A. PANITZ
                                                   18000 Studebaker Road, Suite 700
21                                                 Cerritos, California 90703
                                                   Attorneys for Plaintiff
22                                                 ALEJANDRO ROMERO
23
                                 REPRESENTATION STATEMENT
                                               3
